

115 S454 IS: Commonsense Legislative Exceptional Events Reforms Act of 2017
U.S. Senate
2017-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 454IN THE SENATE OF THE UNITED STATESFebruary 27, 2017Mr. Flake (for himself, Mr. McCain, and Mr. Cotton) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Clean Air Act with respect to exceptional event demonstrations, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Commonsense Legislative Exceptional Events Reforms Act of 2017.
 2.Clean Air Act exceptional eventsSection 319(b) of the Clean Air Act (42 U.S.C. 7619(b)) is amended—
 (1)in paragraph (1)(B)— (A)in clause (i), by inserting or after the semicolon;
 (B)by striking clause (ii); and (C)by redesignating clause (iii) as clause (ii); and
 (2)in paragraph (3)— (A)in subparagraph (B)(iv), by striking to petition the Administrator to and inserting to submit a petition (in this section referred to as an exceptional event demonstration) to the Administrator to; and
 (B)by adding at the end the following:  (C)Criteria for determination of exceptional event demonstration (i)In generalThe criteria for evidence, analyses, and documentation applicable to approval or disapproval of an exceptional event demonstration under the regulations under this section shall be stated with specificity in order to minimize the discretion of the Administrator in approving or disapproving that demonstration.
 (ii)State participationThe Administrator shall develop the criteria in conjunction with input from the States.
 (iii)ContentsThe criteria shall reflect the varying levels of technical expertise and resources available in State and local agencies and the varying availability of meteorological and other monitoring data in rural areas, and may vary with respect to different regions.
 (iv)ConsiderationsIn developing the criteria, the Administrator shall consider the use of an expedited or streamlined approval process and conditions under which exceptional event demonstrations may be suitable for such a process.
							(D)Timing of
				determination of exceptional event demonstration
							(i)Deadline for
				determination
 (I)In generalNot later than 90 days after submission of an exceptional event demonstration, the Administrator shall approve, disapprove, or request additional information from a State regarding the exceptional event demonstration.
 (II)AdministrationIf the Administrator does not approve, disapprove, or request additional information relating to an exceptional event demonstration within the 90-day period described in subclause (I), the demonstration shall be considered to be approved on the day after the date on which that 90-day period ends.
								(ii)Deadline if
				additional information requested
 (I)In generalIf the Administrator requests additional information from a State regarding an exceptional event demonstration under clause (i), not later than 90 days after the submission of that additional information, the Administrator shall approve or disapprove the demonstration.
 (II)AdministrationIf the Administrator does not approve or disapprove a demonstration for which additional information is submitted within the 90-day period described in subclause (I), the demonstration shall be considered to be approved.
								(E)Burden of
 proofThe regulations promulgated under this section shall provide that—
 (i)a determination by the Administrator with respect to approval or disapproval of an exceptional event demonstration be based on a preponderance of the evidence; and
 (ii)in making a determination, the Administrator— (I)shall accord substantial deference to the findings of the State exceptional event demonstration; and
 (II)may develop and use analyses and consider evidence not provided in the exceptional event demonstration, subject to the condition that the analyses are developed by the Environmental Protection Agency.
								(F)Appeals
							(i)Disapproval
 (I)In generalSubject to subclause (II), disapproval by the Administrator of an exceptional event demonstration shall be considered final action subject to judicial review under section 307(b).
 (II)LimitationNotwithstanding subclause (I), disapproval by the Administrator of an exceptional event demonstration shall only be subject to appeal by the State that submitted the exceptional event demonstration.
 (ii)ApprovalApproval by the Administrator of an exceptional event demonstration shall not be subject to appeal or other judicial action..
				3.Revision of
 regulationsAfter providing for a notice and comment period, but not later than 180 days after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall revise the regulations under section 319(b) of the Clean Air Act (42 U.S.C. 7619(b)) to carry out the amendments made by this Act.